DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al., (hereafter Ide), WO 2018/0110059 A1, equivalent reference EP 3556937 A1 has been used as the translation as evidenced by Clark et al., (hereafter Clark). US Patent Application Publication No. 20140311694 A1 (cited in the previous office action).
	With regard to claims 1, 5-7, 10-11, 15 and 17-19, Ide teaches a composition form making wet-laid papers that can be used in a filter media, such as for cigarette filter and other products; see ¶-[0069]. The paper is made with a blend of pulp fibers, such as softwood and hardwood; see ¶-[0032], and cellulose ester staple fibers; see abstract and ¶-[0041]. Since Ide mutatis mutandis, would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such furnish were used to make bags as evidenced by Clark.  Ide also teaches the same type of cellulose ester, i.e. cellulose acetate (¶-[0025]), and having length and diameter, DPF, falling within the claimed range, i.e., dpf from not less than 1.5 to less than 8 (reading on claims 10-11) and length from 1 to 6 mm (which read on claims 15 and 17-19); see ¶-[0028]-[0029], in combination/mixture with wood fibers as the pulp fibers; see ¶-[0032].
	With regard to claims 2 and 9, the properties of the bag produced with the furnish taught by Ide and evidenced by Clark, would inherently have properties falling within the claimed range.
	Regarding to claims 3-4, Ide teaches binder containing some of the compounds of claims 3 and 4, e.g., starches, CMC (a cellulose derivative), etc.; see ¶-[0035].
	With regard to claims 14 and 16, while Ide teaches the length of 6 mm or less, Clark teaches that for making Bags the fibers can be cut to length up to 25 mm, including 12mm; see abstract and ¶-[0034] for example. Therefore, using fibers length with the claimed length if a paper bag were to be made using the fibers/pulp as taught by Ide, would have been obvious to one of ordinary skill in the art, since using such lengths would increase the strength and basis weight of the product.
	With regard to claim 20, Ide teaches the use of multi-lobal cross-sections of the acetate fibers, e.g., y-shape, which is also crenulated; see ¶-[0029].
Response to Arguments
Applicant's arguments filed on March 23, 2021 have been fully considered but they are not persuasive.
Applicants have not argued the combination of the references, but the individual references and actually argues the reference that has been used as evidence, i.e., Clark, and seem to argue in some instances the combination of Clark in view of Ide, which was not the rejection, i.e., the rejection was based on Ide as evidenced by Clark and just for the teaching that the furnish, which includes CE Staple fibers can be used to make bags. The only reference to the primary reference, Ide, was the statement that Ide teaches DPF greater than 1.5 but less than 8, which is clearly falls within the claimed range. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants also that the choosing of the fibers, DPF and length, produces unexpected results. However, the claims are not commensurable in scope with the claims, since those results were obtained for very specific set of conditions that are not part of the claim(s), e.g., amount, dpf, length of the CE Staple fibers used, just to mention a few. Moreover, applicants must also explain why the showing is commensurate in scope with the claimed subject matter. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). Applicants have not directed us to evidence that establishes why the relatively few examples presented in the specification would have been representative of the scope of the claimed invention. Applicants have not explained why the results achieved in the specification would have been unexpected by one of ordinary skill in the art, see In re Freeman, 474 F.2d 1318, 1324, 177 USPQ 139, 143 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080, 173 USPQ 14, 16 (CCPA 1972). This is especially significant in this case where the cited reference discloses the preparation of similar paper compositions that have related properties.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure “Paper Bags having a blend of cellulose and cellulose ester staple fibers.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF